          Case 1:19-cr-00779-AKH Document 26
                                          25 Filed 08/03/20 Page 1 of 1




                             KOFFSKY & FELSEN, LLC
                                       1150 Bedford Street
                                   Stamford, Connecticut 06905
                                         (203) 327-1500
                                       Fax: (203)327-7660

                                             August 3, 2020

Via ECF                                      The extension request and briefing schedule are so ordered.
                                             The next status conference will be held on September 15,
Hon. Alvin K. Hellerstein                    2020, at 11:00am. Time is excluded until September 15,
United States District Court                 2020, in the interests of justice and to allow the parties time
Southern District of New York
                                             to brief Defendant's pretrial motions.
500 Pearl Street, Room 2540
                                             Alvin K. Hellerstein /s/
New York, NY 10007
                                             August 3, 2020
       Re:     United States v. Jose Rodriguez
               19-cr-779 (AKH)

Dear Judge Hellerstein:

        The undersigned, together with Attorney Louis Freeman, is appointed counsel for Mr. Jose
Rodriguez in the above matter. Pursuant to an agreement between the parties, the defendant’s
substantive motions were due today, August 3, 2020, but as a result of personal matters that have
taken the undersigned’s time and focus away from preparing the motions, the undersigned
respectfully requests that the filing date for defense motions be extended seven (7) days until
August 10, 2020. If the Court were to grant this application, the undersigned respectfully requests
that the new scheduling Order for motions and responses be as follows:

                   ▪   August 10, 2020 – Defendant files pretrial motions
                   ▪   August 24, 2020 – Government files opposition to pretrial motions
                   ▪   August 31, 2020 – Defendant files reply to Government opposition
                   ▪   Court to reschedule August 26, 2020 pretrial conference to week of
                       September 7, 2020.

      I have discussed this request with A.U.S.A. Maurene Comey who indicates that the
government has no objection to the granting of this request.

       Thank you for your kind consideration.

                                      Respectfully submitted,

                                      __/s/ Bruce D. Koffsky___
                                      Bruce D. Koffsky
BDK/me
cc:  All Counsel of Record (via ECF)
